Citation Nr: 0913953	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right ulnar fracture residuals, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for a leg disability.  

3.  Entitlement to service connection for a knee disability.  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had honorable active military service from August 
1987 to January 1995, and service under other than honorable 
conditions from January 3, 1995 to December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2004, and January and May 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  

The Veteran had originally appealed two other issues, 
entitlement to service connection for a broken left index 
finger, and an October 2003 RO administrative decision 
finding that the character of the Veteran's service from 
January 3, 1995 to December 8, 1997 was considered a bar to 
receipt of monetary benefits administered by the Department 
of Veteran's Affairs.  On a VA Form 9, Appeal to the Board of 
Veterans' Appeals received in March 2005, the Veteran 
withdrew the broken index finger claim.  At a hearing at the 
RO in July 2005, the transcript of which is of record, the 
Veteran reiterated his withdrawal of the broken finger claim, 
and also withdrew his claim regarding the character of his 
service for the period from January 3, 1995 to December 8, 
1997.  See 38 C.F.R. § 20.204 (2008).  Accordingly, these two 
issues are no longer on appeal to the Board.  (The Board took 
testimony in January 2009 on the character of discharge 
issue, but because this issue had been withdrawn, the Board 
does not have jurisdiction to adjudicate it.)

(The appellant's claim of service connection for a back 
disability is addressed in the remand that follows the 
decision below.)  



FINDINGS OF FACT

1.  The Veteran's right ulnar fracture disability is 
evidenced by full range of motion with pain only at the 
extremes of range of motion.  

2.  The Veteran does not have a leg disability that is 
related to his qualifying military service.  

3.  The Veteran does not have a knee disability that is 
related to his qualifying military service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
right ulnar fracture residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2008).  

2.  The Veteran does not have a leg disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2008).  

3.  The Veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, April 2004, February 2005, February and May 2006, and 
January 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also apprised that, to substantiate his increased 
rating claim, he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  He was given the rating 
criteria for the disability for which he was seeking an 
increased rating, and was provided examples of the types of 
medical and lay evidence that the claimant may submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The RO also provided a statement of the case (SOC) and five 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), service personnel records, and 
post-service medical records, and secured examinations in 
furtherance of his claims.  The Board notes that the Veteran 
was not afforded a VA examination in connection with his leg 
and knee service connection claims.  As will be shown, 
however, there is no evidence establishing that a related 
event, injury, or disease occurred either in service or 
within the one-year presumptive period following service, and 
a medical nexus opinion is therefore not required.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA has no 
duty to inform or assist that was unmet. 



II.  Ulnar fracture

The Veteran is service connected for a right ulnar fracture, 
currently rated as 10 percent disabling, effective from July 
25, 2003, the date of receipt of his claim for service 
connection.  He submitted a claim for an increased rating, 
which was received in December 2007.  

The relevant medical evidence of record consists of the 
report of a VA medical examination conducted in April 2008.  
The report of the April 2008 VA examination reported no 
deformity, giving way, or instability of the right 
ulna/elbow.  There was pain, stiffness, and weakness reported 
by the Veteran, but no reports of episodes of dislocation or 
subluxation.  He complained of locking episodes several times 
a week, a one-time effusion, and moderate weekly flare-ups 
that require rest.  

Range of motion testing revealed flexion to 145 degrees, with 
pain beginning and ending at 145 degrees.  Extension was from 
145 degrees to zero degrees, with pain beginning and ending 
at 145 degrees.  Pronation and supination were both to 80 
degrees, with pain only at the end of the range of motion at 
80 degrees.  The examiner noted that there was no additional 
limitation of motion on repetitive motion.  X-rays taken in 
conjunction with the examination were reported as "Normal 
elbow study."  The examiner noted that there was no loss of 
bone, no inflammatory arthritis, and no joint ankylosis.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has also found that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.  The only 
relevant medical evidence of record for the instant claim is 
the April 2008 examination report discussed above, and 
appointment and exercise information related to physical 
therapy treatment, none of which discusses the Veteran's 
service-connected ulnar fracture disability.   

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the Veteran's right ulnar fracture disability.  

The evidence of record shows that the Veteran is right-
handed.  Under Diagnostic Code 5206, a non-compensable (zero 
percent) rating is for application when flexion of the 
major/dominant elbow is limited to 110 degrees; a 10 percent 
rating is for application when flexion is limited to 100 
degrees; a 20 percent rating is for application when flexion 
is limited to 90 degrees; a 30 percent rating is for 
application when flexion is limited to 70 degrees; a 40 
percent rating is for application when flexion is limited to 
55 degrees; and a 50 percent rating is for application when 
flexion is limited to 45 degrees.  For VA rating purposes, 
normal elbow flexion is to 145 degrees; normal elbow 
extension is to zero degrees; normal forearm pronation is to 
80 degrees; and normal forearm supination is to 85 degrees.  
38 C.F.R., Part 4, Plate I (2008).  

The evidence shows that on examination in April 2008 the 
Veteran could flex to 145 degrees, extend to zero degrees, 
and pronate and supinate to 80 degrees, with the only pain 
being reported at the end of flexion and at 145 degrees, and 
at the end of 80 degrees of pronation and supination.  
Applying these objective findings to the above rating 
criteria shows that even the 10 percent disability currently 
assigned is not warranted by the rating criteria, even when 
limitations caused by pain are considered.  It follows, then, 
that a higher rating is not warranted under Diagnostic Code 
5206.  

The Board has looked to other related diagnostic codes to see 
if another code would warrant a rating higher than the 10 
percent assigned, but finds none.  Diagnostic Code 5205 is 
inapt because there is no medical evidence of ankylosis of 
the elbow.  Diagnostic Code 5207, which rates disability 
based on limitation of extension of the forearm, is also not 
for application because a compensable rating would require 
that extension be limited to 45 degrees, which clearly is not 
the case here.  Diagnostic Code 5208 is not for application 
because there is not a combination of flexion limited to 100 
degrees and extension limited to 45 degrees.  Diagnostic Code 
5209 is inapt because there is no impairment of the flail 
joint.  Diagnostic Codes 5210 through 5212 are not applicable 
because there is no nonunion or malunion of the radius or 
ulna.  Finally, Diagnostic Code 5213 is inapt because there 
is no limitation of supination or pronation warranting a 
compensable rating.  (Supination must be limited to 30 
degrees or less for award of a compensable rating and 
pronation must be limited beyond the last quarter of arc to 
be compensable.  Diagnostic Code 5213.)

In light of the foregoing, the Board finds that the Veteran's 
right ulnar fracture disability picture does not approximate 
the criteria required for a higher rating, and that a higher 
rating is not warranted at any time during the pendency of 
the claim.  

III.  Service connection

The Veteran claims service connection for bilateral leg 
disability and bilateral knee disability.  The Veteran's STRs 
are silent as to any treatment for either a leg or a knee 
complaint.  The only mention of either is in the Veteran's 
report of medical history dated in October 1997, shortly 
before he was discharged from active duty.  In that report he 
complained of back and knee problems.  There is no evidence 
of any chronic knee or leg disability, such as arthritis, 
during the one-year presumptive period following the 
Veteran's period of honorable service.  38 C.F.R. §§ 3.307, 
3.309.

Of record is the report of a VA medical evaluation given in 
July 2004.  The Veteran complained that he had knee pains 
that he averred began in service, though he denied any injury 
or fall.  He reported occasional swelling of the knees, and 
denied any previous workup related to the knee complaints.  
He reported that his knees still get swollen and painful, 
mostly after walking or standing for prolonged periods of 
time.  (The record shows that the Veteran was a cook in 
service, and still worked as a cook.)  

Also of record are private medical records from the Sharp 
Chula Vista Outpatient Imaging Center in Chula Vista, 
California.  July 2004 X-rays of the knees revealed some 
small ossicles caudal to the right patella, which were 
determined to be likely the reflection of an old healed 
injury.  There was some accompanying high riding of the 
patella, and early degenerative changes were present in the 
patellofemoral compartment as evidenced by tiny marginal 
spurs.  

Of record is a July 2005 note from a Dr. A.D., stating that 
he was the Veteran's treating physician and that he was 
familiar with the Veteran's current medical condition as well 
as his history of undiagnosed pain in the leg/knee.  The note 
was provided on a form that had lines apparently meant to 
represent possible opinions related to whether the treated 
conditions are related to military service.  Dr. D. checked 
the line indicating that he was "unable to determine based 
on available records."  At the bottom of the form is a 
statement that the Veteran signed indicating that the 
doctor's opinions are not "official" decisions regarding 
whether or not VA benefits will be obtained, but that the 
opinions may be considered with other evidence when decisions 
are made at a VA regional office.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Here, there is no evidence of an in-service event, injury, or 
disease related to the Veteran's legs or knees, and no 
evidence of a chronic knee or leg disability during the 
presumptive period.  The only evidence of an in-service 
complaint is contained in the Veteran's October 1997 report 
of medical history shortly before his discharge from service.  
By his own statement, there was no history of trauma to the 
knees.  He has testified that he was told (by whom, it was 
not said) that his leg pain was related to his back.  
However, there is no medical evidence showing that.  While 
the Veteran is competent as a layperson to describe any 
symptoms, such as pain, that he experiences, his mere 
expression of pain is not sufficient to establish that an 
event, injury, or disease related to either the knees or the 
legs occurred in service.  See Sanchez-Benitez, 13 Vet. App. 
282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted).  

The Board also notes that, even if the Veteran were able to 
identify a specific event in service at about the time that 
he first reported the pain complaints in October 1997, 
service connection could not be established based on an event 
at that time because of the fact that this was during a 
period of service that has been determined by the service 
department to have been under other than honorable 
conditions.  The record shows that the Veteran was discharged 
under other than honorable conditions due to misconduct, 
specifically the commission of a serious offense--assault and 
battery.  The Veteran was notified in October 2003 of an 
administrative decision by the RO that found that the 
Veteran's character of discharge for the period January 3, 
1995, to December 8, 1997, was considered to be a bar to 
receipt of monetary VA benefits.  See 38 C.F.R. § 3.12.  (An 
appeal of that issue was withdrawn.)

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran's claimed leg disability and knee disability are not 
traceable to disease or injury incurred in or aggravated 
during honorable active military service.  


ORDER

Entitlement to a rating higher than 10 percent for service-
connected right ulnar fracture residuals is denied.  

Entitlement to service connection for a leg disability is 
denied.  

Entitlement to service connection for a knee disability is 
denied.


REMAND

As noted above, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza, supra.  The Veteran's 
STRs show a single back-related complaint in service.  A July 
1991 treatment note indicates that the Veteran reported to 
sick call complaining of lower back strain; the pain had 
begun the night before during a basketball game.  Examination 
revealed partial range of motion, and that there was 
tenderness with palpation as well as spasms.  The diagnosis 
was back strain.  There is no other mention of back complaint 
in the Veteran's STRs, except on his report of medical 
history shortly before his discharge, where he complained of 
recurrent back pain.  

The report of a July 2004 radiological evaluation of the 
Veteran's lumbar spine by the Sharp Chula Vista Outpatient 
Imaging Center showed minimal narrowing at the L5-S1 disc, 
and abrupt angulation of the distal sacrum and coccyx which, 
the report opined, likely reflects an old healed fracture.  

The Court has held that VA medical examination is required 
when, as here, there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not 
been afforded a VA examination in connection with this 
service connection claim.  The Board therefore will remand in 
order to afford the Veteran a VA examination for the purpose 
of obtaining medical nexus evidence.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The RO should arrange for the Veteran 
to undergo a VA spine examination by a 
medical professional with appropriate 
expertise to determine whether the 
Veteran has a current back disability 
that is etiologically related to the 
Veteran's period of honorable service 
(August 11, 1987, through January 2, 
1995), including specifically the July 
1991 in-service low back strain.  If any 
back disorder is medically determined to 
be so related, the examiner should 
provide a current diagnosis and report 
the severity of the disability.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed and 
the results noted in the examination 
report.  A complete rationale should be 
given for any opinions and conclusions 
expressed.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


